Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-20, 22-27, 29-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 19, 22, 24, 26, 29, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over YERRAMALLI et al. (US 20170142694) in view of LANGEREIS et al. (US 20160128076).

Regarding claim 17, 24, 31, YERRAMALLI et al. (US 20170142694) teaches a method performed by a user equipment for handling communication in a wireless communication network (fig. 7, par. 99, UE and base station performing communication in wireless), the method comprising 
determining two or more sets of values of transmission parameters (par. 105, 106, select parameters for the second configuration information, which may include at least one overlapping parameter with the set of frame format parameters, and that may have a different parameter value), wherein: 
the two or more sets correspond to conditions (par. 54, the PHY layer parameters may be signaled in a physical layer channel that a UE 115 may monitor to determine PHY layer characteristics… uses a dedicated radio frequency spectrum band and relieves traffic or signaling congestion using a shared radio frequency spectrum band (par. 64)), and the transmission parameters are related to user equipments (par. 99, check whether the two UEs have their (best/desired) PRBs overlapping); 
determining whether there are one or more overlapping values in the two or more sets (par. 105, 106, select parameters for the second configuration information, which may include at least one overlapping parameter with the set of frame format parameters, and that may have a different parameter value); and 
based on determining that there are one or more overlapping values, selecting a value of the one or more overlapping values (par. 105, 106, select parameters for the second configuration information, which may include at least one overlapping parameter with the set of frame format parameters, and that may have a different parameter value); and
using the selected value during communication in the wireless communication network (par. 62, 105, 106, one or more parameters for wireless transmissions between a UE 115 and a base station 105).
However, YERRAMALLI does not teach the two or more sets correspond to respective two or more conditions; based on determining that there are no overlapping values, selecting a value from the two or more sets of values of transmission parameters based on a criteria; 
But, LANGEREIS et al. (US 20160128076) in a similar or same field of endeavor teaches determining two or more sets of values of transmission parameters (par. 99, check whether the two UEs have their (best/desired) PRBs overlapping), wherein: 
the two or more sets correspond to respective two or more conditions (par. 78, channel quality information, such as SINR or time-averaged SINR, for each of a number of Physical Resource Blocks, PRBs; par. 79, PRBs range corresponding to power), and the transmission parameters are related to wireless devices (par. 99, check whether the two UEs have their (best/desired) PRBs overlapping); 
determining whether there are one or more overlapping values in the two or more sets (par. 92, 93, 99, 100, 102, check whether the two UEs have their (best/desired) PRBs overlapping); and 
based on determining that there are one or more overlapping values, selecting a value of the one or more overlapping values (par. 77, 99, 100, 102, 141, overlapping then TTI bundling or using the PRBs with overlapping); 
based on determining that there are no overlapping values, selecting a value from the two or more sets of values of transmission parameters based on a criteria (par. 100, 101, 102, no TTI bundling or no overlapping, best set of PRBs above the threshold quality is used); and
using the selected value during communication in the wireless communication network (par. 6, 61, 62, TTI bundling for scheduling the PRBs for UE communication with network based on channel quality or real time communication).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LANGEREIS in the system of YERRAMALLI to selecting the parameters for wireless communication. 
The motivation would have been to provide an efficient mechanism for determining whether TTI bundling based on frequency selective channel quality information in a radio communication system.

Regarding claims 19, 26, YERRAMALLI does not teach the method according to claim 17, wherein the criteria is related to at least one of the following: 
relative priorities of the two or more sets of values, 
relative priorities of the two or more conditions, and 
relative priorities of particular values within the two or more sets of values.
But, LANGEREIS et al. (US 20160128076) in a similar or same field of endeavor teaches wherein the criteria is related to at least one of the following: 
relative priorities of the two or more sets of values, 
relative priorities of the two or more conditions, and 
relative priorities of particular values within the two or more sets of values (par. 100, 101, 113, higher priority to UE for selecting PRBs than bundling UEs or relative priorities of particular values).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LANGEREIS in the system of YERRAMALLI to selecting the parameters for wireless communication. 
The motivation would have been to provide an efficient mechanism for determining whether TTI bundling based on frequency selective channel quality information in a radio communication system.

Regarding claim 22, 29, 32, YERRAMALLI et al. (US 20170142694) teaches a method performed by a radio network node for handling resources of a wireless communication network (fig. 1, UE and base station performing communication in wireless); the method comprising: 
configuring a user equipment with multiple sets of values of transmission parameters (par. 105, 106, select various different frame format parameters that are to be included with frame format configuration information…select parameters for the second configuration information, which may include at least one overlapping parameter with the set of frame format parameters, and that may have a different parameter value), wherein the multiple sets include two or more sets corresponding to conditions related to the user equipment or the wireless communication network  (par. 54, the PHY layer parameters may be signaled in a physical layer channel that a UE 115 may monitor to determine PHY layer characteristics… uses a dedicated radio frequency spectrum band and relieves traffic or signaling congestion using a shared radio frequency spectrum band (par. 64); par. 105, 106); and 
communicating with the user equipment based on a particular transmission parameter value in the two or more sets (par. 62, 105, 106, one or more parameters for wireless transmissions between a UE 115 and a base station 105), wherein the particular transmission parameter value depends on whether there are any overlapping transmission parameter values in the two or more sets (par. 105, 106, select parameters for the second configuration information, which may include at least one overlapping parameter with the set of frame format parameters, and that may have a different parameter value).
However, YERRAMALLI does not teach the two or more sets correspond to respective two or more conditions.
But, LANGEREIS et al. (US 20160128076) in a similar or same field of endeavor teaches wherein the multiple sets include two or more sets corresponding to respective two or more conditions related to the wireless device or the wireless communication network (fig. 5, 8, par. 100, 101, 102, no TTI bundling or no overlapping, best set of PRBs above the threshold quality is used); and 
communicating with the wireless device based on a particular transmission parameter value in the two or more sets (par. 92, 93, 99, 100, 102, 110, check whether the two UEs have their (best/desired) PRBs overlapping for uplink), wherein the particular transmission parameter value depends on whether there are any overlapping transmission parameter values in the two or more sets (par. 92, 93, 99, 100, 102, 110, check whether the two UEs have their (best/desired) PRBs overlapping for uplink).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LANGEREIS in the system of YERRAMALLI to selecting the parameters for wireless communication. 
The motivation would have been to provide an efficient mechanism for determining whether TTI bundling based on frequency selective channel quality information in a radio communication system.


Claim(s) 18, 20, 23, 25, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over YERRAMALLI et al. (US 20170142694) and LANGEREIS et al. (US 20160128076) as applied to claims 17, 22, 24, 29 above, and further in view of RAJAGOPAL et al. (US 20170188391).

Regarding claims 18, 25, LANGEREIS et al. (US 20160128076) teaches the method according to claim 17, wherein the two or more conditions include any of the following: 
a SINR condition dependent on SINR of traffic in the wireless communication network (par. 61, 62).
However, YERRAMALLI and LANGEREIS do not teach any of the following:
a congestion condition dependent on congestion of traffic in the wireless communication network, 
a movement condition dependent on speed and/or direction of the user equipment, 
a location condition dependent on location of the user equipment, and 
a capacity condition dependent on capacity of the user equipment.
But, RAJAGOPAL et al. (US 20170188391) in a similar or same field of endeavor teaches a congestion condition dependent on congestion of traffic in the wireless communication network (par. 85).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RAJAGOPAL in the system of YERRAMALLI and LANGEREIS to use congestion as condition.
The motivation would have been to provide more efficiency in bandwidth allocation. 
 
Regarding claims 20, 27, LANGEREIS et al. (US 20160128076) teaches the method according to claim 17, wherein determining the two or more sets of values comprises selecting the two or more sets from the obtained multiple sets of values (fig. 5, 8, par. 100, 101, 102, no TTI bundling or no overlapping, best set of PRBs above the threshold quality is used).
However, YERRAMALLI and LANGEREIS do not teach further comprising obtaining multiple sets of values of transmission parameters from the network node.
But, RAJAGOPAL et al. (US 20170188391) in a similar or same field of endeavor teaches further comprising obtaining multiple sets of values of transmission parameters from the network node (par. 128, 237, All the parameters needed to define the resource pool are broadcasted in a system information block (SIB) by the network).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RAJAGOPAL in the system of YERRAMALLI and LANGEREIS for configuring the PRB by the network.
The motivation would have been to provide centralize controlling to improve synchronization. 

Regarding claims 23, 30, LANGEREIS et al. (US 20160128076) teaches the method of claim 22, wherein the two or more conditions include any of the following: 
a SINR condition dependent on SINR of traffic in the wireless communication network (par. 61, 62).
However, YERRAMALLI and LANGEREIS do not teach any of the following:
a congestion condition dependent on congestion of traffic in the wireless communication network, 
a movement condition dependent on speed and/or direction of the user equipment, a location condition dependent on location of the user equipment, and 
a capacity condition dependent on capacity of the user equipment.
But, RAJAGOPAL et al. (US 20170188391) in a similar or same field of endeavor teaches a congestion condition dependent on congestion of traffic in the wireless communication network (par. 85).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RAJAGOPAL in the system of YERRAMALLI and LANGEREIS to use congestion as condition.
The motivation would have been to provide more efficiency in bandwidth allocation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHAE et al. (US 20180270822) teaches a network (F-node) can signal a condition for which a UE configures a transmission parameter or an upper limit and/or a lower limit of a transmission parameter to a UE via physical layer signaling or higher layer signaling (par. 119).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/13/2022